Citation Nr: 1426024	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, inter alia, denied entitlement to a TDIU.

The Veteran presented testimony before the undersigned during a November 2012 videoconference hearing, and a transcript of this hearing has been associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The evidence of record demonstrates that the Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If, as in the instant case, there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

The Veteran's combined disability rating is 80 percent according to Table 1 of 38 C.F.R. § 4.25.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2013).  The Veteran is in receipt of a 60 percent disability rating for coronary artery disease and a 50 percent rating for posttraumatic stress disorder (PTSD).  Therefore, the Veteran's service-connected disabilities meet the above-described percentage rating standards for a TDIU.  38 C.F.R. § 4.16(a) (2013).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  

In his December 2010 application for a TDIU, he indicated that he had completed high school.  The evidence indicates that the Veteran then worked with a private company as an auto bander or laborer from June 1967 until November 2010, when the Veteran retired.  

The Veteran underwent a general medical examination in February 2011, at which time the examiner opined that the Veteran's heart condition did not affect his ability to work.  As a rationale for this opinion, the examiner indicated that the Veteran had no symptoms currently, and he had no cardiac symptoms and was stable while working.  The examiner noted that the Veteran was gainfully employed for five years following his heart attack in 2005.  

The Veteran underwent a psychiatric examination in February 2011, at which time the examiner opined that the Veteran's psychiatric condition rendered him "mentally competent" to sustain gainful employment with modifications.  The examiner noted the Veteran's mood lability and reduced patience.  For example, the examiner indicated that the Veteran would "do best" at a solitary position with minimal overstimulation.  

In August 2011, P.F, a private psychotherapist, opined that the Veteran's service-connected mental health condition and his serious health problems make it impossible for the Veteran to engage in substantially gainful employment.  P.F. indicated that the Veteran had a strong work ethic and had historically taken great pride in his work.  P.F. believed that the Veteran would have stayed at his place of long-term employment had he not felt his health deteriorating and his patience wearing thin with his co-workers and supervisors.  P.F. indicated that the Veteran chose to take retirement instead of "waiting to have a heart attack or be fired because of conflict with co-workers."  

Upon review of this evidence, the Board finds that the weight of the competent evidence indicates that the Veteran's service-connected disabilities together render him unemployable.  Specifically, the Board places great weight on the finding of P.F., who had an ongoing therapeutic relationship with the Veteran, that the Veteran was unemployable as the result of his service-connected conditions.  P.F. considered the combined effects of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment.  

With regard to the February 2011 general examiner, the Board finds that the examiner's observation that the Veteran did not suffer from cardiac symptoms while working to be unsupported by the evidence of record, because the Veteran indeed suffered a myocardial infarction in 2005, while he was working.  The Board thus affords the opinion of the February 2011 general examiner with little probative weight.

While the Board acknowledges the findings of the February 2011 psychiatric examiner that the Veteran's PTSD alone would not preclude him from finding substantially gainful employment, the examiner placed certain restrictions on the types of employment settings that could sustain the Veteran.  For example, the Veteran needed to work in a solitary position with minimal overstimulation.  The entirety of the Veteran's career has, however, been devoted to manual labor, which the Board finds does not lend itself to working without supervision or stimulation.  

Thus, the Board finds that the restrictions imposed by the February 2011 psychiatric examiner do not create a reasonable possibility of employment for the Veteran when considered in conjunction with his previous work experience in purchasing and sales and education level.

In sum, affording the Veteran with the full benefit-of-the-doubt, the Board finds that the Veteran is unemployable due solely to his service-connected disabilities.  

The Veteran's claim of entitlement to a TDIU has been granted.  As such, the Board finds that any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

A TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


